Title: From Thomas Jefferson to United States Congress, 3 February 1806
From: Jefferson, Thomas
To: United States Congress


                        
                            
                            To the Senate &
                        House of Representatives of the US.
                        
                        A letter has been recieved from the Governor of South Carolina, covering an act of the legislature of that state,
                            ceding to the US. various forts & fortifications & sites for the erection of forts in that state, on the conditions
                            therein expressed. this letter & the act it covered are now communicated to Congress.
                  I am not informed whether the
                            positions ceded are the best which can be taken for securing their respective objects. no doubt is entertained that the
                            legislature deemed them such. the river of Beaufort particularly, said to be accessible to ships of very large size, and
                            capable of yielding them a protection which they cannot find elsewhere but very far to the North is, from these
                            circumstances, so interesting to the Union in general, as to merit particular attention and enquiry, as to the positions on
                            it best calculated for health as well as safety.
                        
                            Th: Jefferson
                     
                            Feb. 3. 1806.
                        
                    